             Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 1 of 44




 1                                                      The Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                             UNITED STATES DISTRICT COURT
14                            WESTERN DISTRICT OF WASHINGTON
15                                      AT SEATTLE
16
17
18   TATIANA WESTBROOK, an individual;          NO. 2:20-cv-01606 BJR
19   JAMES WESTBROOK, an individual;
20   HALO BEAUTY PARTNERS, LLC, a               DEFENDANTS’ SUPPLEMENTAL
21   Nevada Limited Liability Company,          REQUEST FOR JUDICIAL NOTICE
22                                              IN SUPPORT OF THEIR MOTION TO
23                     Plaintiffs,              DISMISS
24
25          v.
26
27   KATIE JOY PAULSON, an individual;
28   WITHOUT A CRYSTAL BALL, LLC, a
29   Minnesota Limited Liability Company; and
30   DOES 1 through 100, inclusive,
31
32                     Defendants.
33
34
35
36
37
38
39
40
41
42
43
44
45


     DEFENDANTS’ SUPPLEMENTAL REQUEST FOR                G O R DO N     600 University Street
     JUDICIAL NOTICE                                       T IL DE N    Suite 2915
                                                          THOMAS        Seattle, WA 98101
                                                         C O R DE L L   206.467.6477
              Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 2 of 44



 1          Defendants make this Supplemental Request for Judicial Notice in support of their
 2
 3   Motion to Dismiss Plaintiffs’ Complaint. Attached as Appendix A is a true and correct copy of a
 4
 5   Motion to Vacate filed on September 3, 2019 by Plaintiff James Westbrook in a matter in Los
 6
     Angeles Superior Court entitled Hawkes v. Westbrook, Case No. BC610791. Attached as Exhibit
 7
 8   B is a true and correct copy of a Motion to Dismiss for Forum Non Conveniens, filed by
 9
10   Plaintiffs Tati and James Westbrook on December 21, 2020 in Los Angeles Superior Court, in a
11
12   matter entitled Swanson v. Halo Beauty, Inc., Case No. 20SMCV01573. Both of these
13   documents may be retrieved from the Los Angeles Superior Court website:
14
15   http://www.lacourt.org/website/FindaCase.aspx.
16
17           This Court may take judicial notice of pleadings on file in other jurisdictions, for the
18
19   purpose of recognizing the fact of the pleadings and their contents. Papai v. Harbor Tug &
20   Barge Co., 67 F.3d 203, 207 n. 5 (9th Cir. 1995).
21
22
23
             DATED this 6th day of January, 2021.
24
25
                                               GORDON TILDEN THOMAS & CORDELL LLP
26
                                               Attorneys for Defendants Katherine Manske Paulson
27
                                               and Without A Crystal Ball, LLC
28
29                                             By    s/ Michael P. Brown
30                                                  Michael P. Brown, WSBA #45618
31                                                  600 University Street, Suite 2915
32                                                  Seattle, Washington 98101
33                                                  206.467.6477
34                                                  mbrown@gordontilden.com
35
36
37
38
39
40
41
42
43
44
45


     DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE - 1                     G O R DO N     600 University Street
                                                                       T IL DE N    Suite 2915
                                                                      THOMAS        Seattle, WA 98101
                                                                     C O R DE L L   206.467.6477
Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 3 of 44




                      Exhibit A
Electronically FILED by Superior Court of California, County of Los Angeles on 09/03/2019 12:24 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Soto,Deputy Clerk
                                    Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 4 of 44



                        l    JACOBSON, RUSSELL, SALTZ NASSIM & DE LA TORRE, LLP
                             Michael J. Saltz, Esq. SBN 189751
                             rnsaltz@jrsnd .corn
                       2     Jessica Manavi, Esq. SBN 299425
                             jmanavi@jrsnd.com
                       3     Blake Brown, Esq. SBN 3 16879
                       4     bbrown@jrsnd.corn
                             1880 Century Park East, Suite 900
                       5     Los Angeles, California 90067
                             Telephone: (31 0) 446-9900
                       6     Facsimile: (31 0) 446-9909

                       7 Attomeys for Defendant James Westbrook
                       8                                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
                       9                              COUNTY OF LOS ANGELES, UNLIMITED JURISDICTION
                      10                                                                               Case No.: BC6 10791
                             WILLIAM HAWKES, an individual;

                                                         Plaintiff,                                    DEFENDANT JAMES A. WESTBROOK'S
                                       V.                                                              NOTICE OF MOTION AND MOTION TO
                                                                                                       VACATE AND SET ASIDE DEFAULT
                             JAMES A. WESTBROOK, an individual,                                        JUDGMENT AND SET ASIDE ENTRY OF
                                                                                                       DEFAULT; MEMORANDUM OF POINTS
                                                                                                       AND AUTHORITIES IN SUPPORT
                                                         Defendants.                                   THEREOF;; DECLARATION OF MICHAEL
                                                                                                       J. SALTZ, ESQ. IN SUPPORT THEREOF;
                                                                                                       DECLARATION OF JAMES A.
                                                                                                       WESTBROOK IN SUPPORT THEREOF.


                                                                                                       DATE: November 20,2019
                                                                                                       TIME: 9:00AM
                                                                                                       DEPT.: 61

                     21                                                                                RESERVATION NO.: 45394189119

                     22
                     23
                                                                                       NOTICE OF MOTION
                     24
                             TO EACH PARTY AND TO THE COUNSEL OF RECORD FOR EACH PARTY:
                     25
                                        YOU ARE HEREBY NOTIFIED THAT at the above-captioned date and time and department
                     26
                             in the Stanley Mosk Courthouse located at 111 North Hill Street, Los Angeles, California 90012 that
                     27
                             Defendant will move the court for an order mandating that the Default Judgment in this matter be set
                     28
                             aside and vacated and that the Entry of Default in this matter be set aside because Plaintiff and

                             Case No.: BC61079 1
                             File No.: 317 1-001
                                                            MOTION TO SET ASIDE DEFAULT AND DEFAULT JUDGEMENT
                            Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 5 of 44




                    1 Plaintiff's Counsel wrongly served the Summons and Complaint in this matter to 6543 Franklin Ave. ,

                    2 Los Angeles, CA 90028, an address that Defendant had no connection with at the time the Summons

                    3 and Complaint were allegedly served on October 6, 2016 by a non-registered process server.

                    4          The motion follows Defendant's recent discovery that a default judgment had been entered

                    5 against him where no prior notice had been given as to the existence of this case.

                    6          This motion is made on the grounds that service of the Summons and Complaint did not result

                    7 in actual notice under California Code of Civil Procedure §473 .5.
                    8          The motion will be based on the attached memorandum of points and authorities, the attached

                    9 declarations, the records on file in this action, and any further evidence and argument that may be

                   10 presented at the hearing on this motion and/or upon which this Court may take judicial notice.
0.1'-
:::j    ~          11
    _o
<!len
~       ;) en      12 Dated: September 3, 2019
1-        -0

.!!!.9l~13
 <Il &~
'C C:'<t

o/:1
Eo«>
        ~ ~ 14                                       Jacobson, Russell, Saltz, Nassim & de Ia Torre, LLP
'iii    __J   "

(J)
C'llenLL
        g ~ 15
z       Q)    •


~~ g 16
en u; O>
    -   Ill (()
~ w ~              17                                Michael J. Saltz, Esq.
(1)~ 0
(/)Ill~
::JO..<'>                                            Attorneys for Defendant
0:: (:- _:_:       18
    - :::>    Q)
g<:I-
(J)
.cO
        Q)         19
gg
C1l ~
-,                 20

                   21

                   22

                   23

                   24

                   25
                   26

                   27

                   28

                        CaseNo.: BC610791
                        File No.: 3171-001                           2
                                             MOTION TO SET ASIDE DEFAULT AND DEFAULT JUDGEMENT
                            Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 6 of 44




                    1                                                MOTION
                    2          PLEASE TAKE NOTICE that Defendant JAMES A. WESTBROOK ("Defendant") hereby

                    3 moves the Court for an order mandating that the Default Judgment in this matter be set aside and
                    4 vacated and that the Entry of Default in this matter be set aside because Plaintiff and Plaintiffs
                    5 Counsel wrongly served the Summons and Complaint in this matter to 6543 Franklin Ave., Los

                    6 Angeles, CA 90028, an address that Defendant had no connection with at the time the Summons and

                    7 Complaint were allegedly served on October 6, 20 16 by a non-registered process server.
                    8          The motion follows Defendant's recent discovery that a default judgment had been entered

                    9 against him where no prior notice had been given as to the existence of this case.
                   10          This motion is made on the grounds that service of the Summons and Complaint did not result
a. I'-
:J_o~              11   in actual notice under California Code ofCivil Procedure §473.5.
Q)O>
~ (S         m     12          The motion will be based on the attached memorandum of points and authorities, the attached
1-       -0

:i ! ; 13
... c        '<t
                        declarations, the records on file in this action, and any further evidence and argument that may be
oll
 E <(~~ (") 1 4         presented at the hearing on this motion and/or upon which this Court may take judicial notice.
'iii ..J ..
ro 8
Cf)  ~
   mu.             15
z       Q)   •



~- ~ g
     m
       16
Cl) ....;
                               Dated: September 3, 2019
=-~ ~ 1 7
~~ci
~~;;;
~ ~ .:..:          18                                 Jacobson, Russell, Saltz, Nassim & de Ia Torre, LLP
    -   :I
gc:I-        Q)


Cf)
.00
        Q)         19
gg
~~                 20

                   21                                 Michael J. Saltz, Esq.
                   22                                 Attorneys for Defendants

                   23

                   24

                   25

                   26
                   27

                   28

                        Case No.: BC610791
                        FileNo.: 3171 -001                           3
                                             MOTlON TO SET ASIDE DEFAULT AND DEFAULT JUDGEMENT
                             Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 7 of 44




                     1                        MEMORANDUM OF POINTS AND AUTHORITIES

                     2      1. INTRODUCTION
                     3          On or about February 19,2016, William Hawkes ("Plaintiff') filed a Summons and Complaint
                     4 with this Court in this matter against Defendant James A. Westbrook ("Westbrook"). (See Summons
                     5 and Complaint on file with this Comi]. After significant delay, Plaintiff claims to have personally
                     6 served Westbrook, through a non-registered process server, the summons and complaint and other
                     7 papers in this matter. Based upon Plaintiffs assettion that Westbrook had been personally served, this
                     8 Court entered a Default Judgment against Westbrook on April19, 2018.
                     9          The truth is that Plaintiff never, personally or otherwise, served Westbrook a single document
                    10 regarding this case. To be certain, Plaintiffs proof of service expressly states that Westbrook was
c..l'-
:l  ~               11   personally served in 2016 at his residence, however, Westbrook had moved from said service address
   .o
 Q)(})

 ~ (§         en    12 in 2014- two years prior to the commencement of this litigation. Thus, it would have been impossible
I-        " 0

   ru~ «>
..!!!
 Q)    ~ 13 for Plaintiff to serve Westbrook at an address with which Westbrook had no connection at the time of
"0  :? ;:j:
E ~0 ~ 14 serv1ce.
o6            C')

·;;; _J       x
::1
z
        g ~ 15
        Ql    •
                                Therefore, Westbrook has not been given notice of the existence of this case, through no fault
~- ~          g 16       of his own, in time to defend it. As such, Westbrook requests that this Comt vacate and set aside the
(/) 1if ~
=:l:~o
    U3 ::J: 17 Default Judgment entered in this case, set aside the Entry of Default in this case, and to otherwise allow
 ~~~
o:: ~.:..; 18 Westbrook's proposed Answer to be filed so that Westbrook may defend this matter on the merits.
   "    ::l   Ql
 ~c:t-
 cn w
.CO
                    19      2. RELEVANT FACTS
 o o
 o co
~ ~                 20          On or about February 19, 2016, Plaintiff filed a Summons and Complaint with this Comt
                    21   bearing Case Number BC610791 against Westbrook. [Declaration ofMichael Saltz, ("Saltz Decl.") ~
                    22 2]; See Summons and Complaint on file with this Court].
                    23          Thereafter, this Court, on February 25, 2016, issued an Order to Show Cause as to Plaintiff's
                    24 failure to file a proof of service. [Saltz Decl. ~ 2; See Order to Show Cause Hearing dated February 25,
                    25 2016 on file with this Comt]. The Comt held a hearing on April15, 2016 wherein Plaintiffs counsel
                    26 represented that they needed more time to hire a private investigator to try and find Westbrook in order
                    27 to serve him. As such, this Court continued the subject hearing to May 17, 2016. [Saltz Decl. ,[3; See
                    28 April 15, 2016 Minute Order on file with this Comt].

                         CaseNo.: BC61079l
                         Fi leNo.: 3171-001
                                              MOTION TO SET ASIDE DEFAULT AND DEFAULT JUDGEMENT
         Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 8 of 44




 1           At said May 17, 2016 hearing, Plaintiffs counsel represented that they were still attempting to

 2 locate Westbrook and that they would be fi ling an application for service by publication. As such, this
 3 Court set an Order to Show Cause re Proof of Service and/or Application for Publication to take place

 4 on July 18,2016. [Saltz Decl. ~ 4; See May 17,2016 Minute Order on file with this Comi].
 5           At said July 18, 20 16 hearing, Plaintiff s counsel represented that Plaintiff was still

 6 investigating whether Westbrook was in Hollywood or Hawaii. As such, this Comi continued said
 7 hearing to September 28, 20 16. [Saltz Decl. ~ 5; See July 18, 2016 Minute Order on file with this

 8 Court].
 9           At the September 28, 2016 hearing, Plaintiffs counsel represented that they were continuing

10 to try and serve Westbrook. As such, this Comi continued said hearing to October 28, 2016. [Saltz
11 Decl. ,[ 6; See September 28, 2016 Minute Order on file with this Comt]. Said October hearing was
     then continued to November 10, 2016 on the Court's own motion. [Saltz Decl. ~ 6; See October 27,

     2016 Minute Order on file with this Court].
             According to the proof of service filed with this Court on November 8, 20 16, Plaintiff claims

     to have had Westbrook personally served with only a summons and complaint - and no other
     documents - on October 6, 2016 at 10:00 AM by a non-registered process server at the address of 6543

     Franklin Avenue, Los Angeles CA 90028 ("Franklin address"). [Saltz Decl. ,[7; See November 8, 2016

     Proof of Service of Summons and Complaint; Exhibit "1 "].
             However, the problem with Plaintiffs claim of personal service on Westbrook is that it is a

20 fabrication. Specifically, in October 2016, Westbrook had no connection with said Franklin address.

2 1 [Declaration of James Westbrook ("Westbrook Decl.") ~ 11]. Rather, Westbrook had lived at 6543
22 Franklin Avenue, Los Angeles CA 90068 from June 200 1 to September 2014, at which time Westbrook
23   moved to 4440 Vantage Avenue, Studio City, California 91604, where he lived until February 20 16.

24   [Westbrook Decl. ~ 11] . In October 20 16, Westbrook was living in Sherman Oaks, where he cuiTently
25   still resides. [Westbrook Decl. ~ 11]. At no time has anyone tried to serve Westbrook any papers
26 regarding this lawsuit at his Sherman Oaks address or his place of work, which is publicly known.

27   [Westbrook Decl.     ~   11].

28

     CaseNo.: BC610791
     Fi leNo.: 3171-001                               2
                              MOTION TO SET ASIDE DEFAULT AND DEFAULT JUDGEMENT
                            Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 9 of 44




                    1          What is more, at all relevant times, Plaintiff possessed Westbrook's email address and
                    2 telephone number. However, at no time in 2016 or thereafter has Plaintiff made any attempt to contact
                    3 Westbrook to obtain an address at which Westbrook could be served or to otherwise inform Westbrook
                    4 of the existence of this case. [Westbrook Decl. ~ 12].
                    5          Rather, the subject proof of service appears to be fabricated by Behrouz Sarbaziha - a person
                    6 inside Plaintiffs counsels' office that admits to not being a process server- because: 1) Plaintiff was
                    7 under extreme pressure by this Comt to get something on file regarding serving Westbrook; 2)
                    8 Westbrook had severed all connection to the Franklin address two years prior and could not have
                    9 possibly been served at said location; and 3) Plaintiff did not use a registered process server or identify
                   10 service of other documents such as a Civil Case Cover Sheet or ADR packet or other documents that
0..1'-
:l_o~              11   should have accompanied the service of a summons and complaint. [Saltz Decl.      ~   8].
CI)(J')
~(3m               12          On December 9, 2016, this Comt directed Plaintiff to submit an entry of default against
        l; 13
1-        .   0

~                       Westbrook and set a Case Management Conference ("CMC") for February 3, 2017. [Saltz Decl. ~ 9;
"'C'<I'

~ ~ ~ 14 See 12-9-16 Minute Order on file with this Comt]. Plaintiffs failed to comply with this Comt' s order
  -l x
'(jj
~ g ~ 15 to enter default. As such, the Court set and Order to Show Cause reEntry of Default for March 3,
z       Q)    •



~~ g 16 2017. [Saltz Decl. ~ 9; See 3-3-17 Minute Order on file with this Court].
(/) uf ~
    - ro c.o
~ w~               17          On March 6, 2017, Plaintiff submitted a Request of for Entry of Default, notice of which
(/)~0
(/)<1l~
:sa..<')
o:: ~.:...: 18 Plaintiff claims was sent to the Franklin address. [Saltz Decl. ~ 10; See Request for Entry of Default
    -   ::J   Q)
gc:r-
1l <3              19 on file with this Comt]. The Request for Entry of Default was rejected by the comt due to an incomplete
8g
~ ~                20 proof of service. [Saltz Decl. ~ 10; See 3-6-19 Request for Entry of Default & Rejection Sheet on file

                   21   with this Comt].
                   22          Then, Plaintiff filed a Proof of Service of a Statement of Damages with this Court on April 5,
                   23 2017. [Saltz Decl. ~ 11; See Exhibit "2"]. According to said proof of service, Plaintiff claims
                   24 Westbrook was personally served at the Franklin address a Statement of damages by Behrouz Saraziha
                   25 - a non-registered process server. [Saltz Dec!. ~ 11; See Exhibit "2"]. Plaintiff also re-submitted a
                   26 Request for Entry of Default on April 5, 2017, which was rejected as being untimely. [Saltz Decl. ~
                   27 12; See 4-5-17 Request for Entry of Default and Notice of Rej ection on file with this Court]. Again,
                   28 said Request for Entry of Default states that notice of same was mailed to the Franklin address. [!d.].

                        Case No.: BC610791
                        FileNo. : 3171-001                           3
                                             MOTION TO SET ASIDE DEFAULT AND DEFAULT ruDGEMENT
                             Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 10 of 44




                     1           On May 2, 2017, this Court held a hearing on the Order to Show Cause reEntry of Default. At
                     2 said hearing, this Cowt ordered Plaintiff to file a new default packet by May 5, 20 17 and continued
                     3 the hearing to June 6, 2017. [Saltz Decl. ~ 13; See 5-2-1 7 Minute Order on file with this Cowt].
                     4           Finally, Plaintiff submitted, albeit late, a Request for Entry of Default with this Court on May
                     5 18, 2017, which was ultimately entered. [Saltz Decl. ~ 14; See Exhibit "3"]. Said Request again states
                     6 that notice thereof was served on the Franklin address. [Saltz Decl. ,[ 14; See Exhibit "3"].
                     7           Plaintiff failed to appear in Court on June 6, 20 17. As such, this Comt set an Order to Show
                     8 Cause ReEntry of Default for August 4, 2017. [Saltz Decl. ~ 15; See 6-6-17 Minute Order on file with
                     9 this comt]. The Comt then continued said hearing to September 5, 2017 and ordered Plaintiff to file a
                    10 proof of service of notice of the hearing on all patties of same. [Saltz Decl. ~ 15; See 7-24- 17 Notice
0. ,.._
j ~                 11 of Continuance on file with this Cowt]. No such proof of service of said ordered notice appears to
  .o
Q)ffi

~ (5          m     12 have been filed with the Cowt. [Saltz Decl. ~ 15]. What is more, it appears that Plaintiff failed to
1-            g
        'g>* :ri::j: 13
        Ul-

~                         appear on September 5, 2017. [Saltz Decl. ~ 15].
'0

~ ~ ~ 14                         On October 19,2017, this Court issued an Order to Show Cause Re Dismissal for Plaintiffs
.§1/) .3 (")..
::lg ~ 15                 Failure to Appear At Order to Show Cause Re Default Judgment. [Saltz Decl.          ,I 16;   See 10-19-17
z       Q)    •


~- ~ g 16                 Minute Order on file with tllis Court]. The Comt then set a new hearing date for January 5, 20 18. [Jd.].
Cl) ..-       m
    . :3      <ri
~ w           :g: 17             On January 5, 2018, this Court continued the Order to Show Cause Re Default Judgment to
 ({)~ 0
 ~~~
o:: ~.:...: 18            March 5, 2018 because Plaintiff was apparently out of the country. [Saltz Decl. ~ 17; See 1-5-18 Minute
    •   ::J   Q)
 gc:I-
J.l ~ 19 Order on file with this Cowt].
 8g
~~                  20           On March 5, 2018, this Court continued the Order to Show Cause Re Default Judgment to April
                    21 19, 2018 because the Plaintiff was still purportedly out ofthe country. [Saltz Decl. ~ 17; See 3-5-18

                    22 Minute Order on file with this Court].
                    23           On April 19, 2018, Plaintiff submitted a Request for Court Judgment that states notice thereof
                    24 was previously mailed to the Franklin address. [Saltz Decl. ~ 18; See Exhibit "4"]. Additionally,
                    25 Plaintiff submitted a proposed Judgment. [Saltz Decl. ~ 18; See Exhibit "5"]. Thus, on April 26, 20 18,
                    26 this Court issued a Minute Order stating that Plaintiff's Judgment against Westbrook had been signed

                    27 and filed on April 19, 2018. [Saltz Decl. ~ 19; See Exhibit "6"].

                    28

                          Case No.: BC61079 1
                          FileNo.: 3171-001                             4
                                                MOTION TO SET ASIDE DEFAULT AND DEFAULT JUDGEMENT
         Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 11 of 44




             The Court record reflects that no effort has been made to serve Westbrook with any of the

 2 judgment papers and there appears to have been no effort on Plaintiffs behalf to tr·y and collect said

 3 judgment. [Saltz Decl. ~ 20]. Rather, it appears that Plaintiff is holding onto said judgment and lying

 4   in wait so as to allow enough time to pass for Westbrook to not be able to challenge the Judgment due

 5 to him never being served any papers or process associated with this case. [Saltz Decl. ~ 20]. And this

 6 plan might have worked had a Blogger in June of 2019 not written about tllis case's existence. As

 7 such, Westbrook first learned of the existence of this case in June 2019 and hired cotmsel in July 2019

 8 to look into what this case was about and to have the default judgement vacated and the enh·y of default

 9 set aside. [Westbrook Dec!. ~~ 10, 14].

10       3. ARGUMENT

             A. Relevant Law:
             Code ofCivil Procedure§ 473.5 expressly states:


             (a) When service of a summons has not resulted in actual notice to a party in time to defend
             the action and a default or default judgment has been entered against him or her in the
             action, he or she may serve and file a notice of motion to set aside the default or default
             judgment and for leave to defend the action. The notice of motion shall be served and filed
             within a reasonable time, but in no event exceeding the earlier of: (i) two years after entry
             of a default judgment against him or her; or (ii) 180 days after service on him or her of a
             written notice that the default or default judgment has been entered.

             (b) A notice of motion to set aside a default or default judgment and for leave to defend
             the action shall designate as the time for making the motion a date prescribed by
             subdivision (b) of Section 1005, and it shall be accompanied by an affidavit showing under
             oath that the party's lack of actual notice in time to defend the action was not caused by his
21           or her avoidance of service or inexcusable neglect. The party shall serve and file with the
             notice a copy ofthe answer, motion, or other pleading proposed to be filed in the action.
22
             (c) Upon a finding by the court that the motion was made within the period permitted by
23
             subdivision (a) and that his or her lack of actual notice in time to defend the action was not
24           caused by his or her avoidance of service or inexcusable neglect, it may set aside the default
             or default judgment on whatever terms as may be just and allow the party to defend the
25           action.
26   [Code Civ. Proc. § 473.5].
27 Ill

28 Ill

     Case No.: BC610791
     F ileNo.: 3 17 1-001                           5
                            MOTION TO SET ASIDE DEFAULT AND DEFAULT JUDGEMENT
                           Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 12 of 44




                    1           B. This Motion Is Timely
                    2           As stated above, a motion for relief under Code Civ. Pro c. § 4 73.5 must be brought within two

                    3 years after entry of a default judgment against the moving party, or within 180 days after service on
                    4 the moving pmiy of a written notice that the default or default judgment has been entered, which ever

                    5 is em·lier. [Code Civ. Proc. § 473.5(a)].
                    6           Here, the Default Judgment was signed and filed on April19, 2018. [See Exhibit "6"]. Thus,

                    7 this motion is being made well before the two-year anniversary of such entry.
                    8           Furthetmore, the docket lacks any indication that any written notice of entry of judgment was
                    9 ever made on Westbrook, and even if it had, it would have been to the Franklin address- an address

                   10 at which Westbrook had not lived since two years prior to this case being filed. [See Westbrook Decl.
a.l'-
::!8               11   ~11].
   .o
 OJ<»

 ~ (5        CJ)   12           Thus, under all circwnstances this motion is timely.
1-       -0

.Jl!_g;~13                      C. Plaintiff Failed to Serve Any Documents Or Process Regarding This Matter On
~ ~~
 "'C'<;f"

~        14
        <(   ~                     Westbrool<..
 E8<'l
'(ii   x-l

 UJ 8 "' 15
 Cll<»LL                        According to all proofs of service filed in this case, Plaintiff failed to serve Westbrook process
z (]).
~· ~ ~ 16 or any documents in this matter whatsoever. As such, Westbrook lacked actual notice of this case in
(/)     ..- CJ)
        ~<.0
~· w ~             17 time to defend the action.
 (J)~O
 UJCil~
 :::~a.<'l
0::     ~.:__;     18           Specifically, Plaintiff claims that it used a non-registered process server in 2016 and thereafter
    " ::J    (])
g-cr-
2 c3 19 to personally serve Westbrook a summons and complaint and other documents at a residence that
 gg
 CIS~              20 Westbrook had moved out of in 2014. At the time Plaintiff claims to have served Westbrook at the
"""')




                   21   Franklin address, Westbrook was living in Sherman Oaks. [See Westbrook DecI. ,[11].
                   22           What is more, Westbrook did not avoid service of process in this matter. To the contrary,

                   23 Plaintiff never bothered to contact Westbrook about this lawsuit or to ascertain Westbrook' s
                   24 whereabouts despite having Westbrook's email and phone number and knowledge ofhis place of work.
                   25   [See Westbrook Decl. ,[12]. Westbrook simply had no knowledge ofthis case's existence until he read

                   26 about it in a blog in June of2019. [See Westbrook Decl. ~ 10].
                   27           Thus, Westbrook lacked actual notice ofthe existence ofthis case in time to defend the action,
                   28 and such lack of notice was not caused by his avoidance of service or inexcusable neglect.

                        Case No.: BC610791
                        FileNo.: 3171-001                            6
                                             MOTION TO SET ASIDE DEFAULT AND DEFAULT JUDGEMENT
        Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 13 of 44




             D. It Is An Abuse of Discretion to Refuse Westbrool{ Relief Absent Clear Evidence of

 2              Inexcusable Neglect.
 3           Whether or not relief should be granted under Code a,[Civil Procedure Section 473 .5 is a matter
 4 within the discretion of the trial comt [Brockman v. Wagenbach (1957) 152 Cal. App. 2d 603, 611].
 5 However, unless inexcusable neglect is clear, the policy favoring trial on the merits prevails over the
 6 general rule of deference to the trial court's exercise of discretion, and doubts are resolved in favor of
 7 the application for relieffrom default. [Tunis v. Barrm11 (1986) 184 Cal. App. 3d 1069, 1079].
 8          Here, Plaintiff has established that he lacked actual notice of this matter in time to defend, and
 9 that his lack of notice was not caused by his avoidance of service. What is more, Westbrook has a
10 proposed Answer attached to this motion and wishes to defend this action on the merits. Finally, there
     is no evidence of inexcusable neglect on Westbrook's part, as he has had no contact with the Franklin
     address since 2014 - two years prior to the commencement of this lawsuit. As such, Plaintiff is entitled
     to having the Default Judgment set aside and vacated, and the entry of default set aside. [See Code Civ.
     Proc. § 473.5(c); Goya v. P.E.R. U Ente1prises (1978) 87 Cal. App. 3d 886, 890- 891].

        4. CONCLUSION
             For the aforementioned reasons, Westbrook requests this Comt vacate and set aside the Default
     Judgment, set aside the entry of the default, and that this Court allow Westbrook to defend this action
     by allowing Westbrook's proposed Answer to be filed accordingly.




21
22                                 Jacobson, Russell, Saltz, Nassim & de Ia Torre, LLP

23
24
25                                 Michael J. Saltz, Esq.
                                   Attomeys for Defendants
26
27
28

     Case No. : BC610791
     FileNo.: 3171-001                              7
                           MOTION TO SET AS IDE DEFAULT AND DEFAULT JUDGEMENT
                    Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 14 of 44




             1
                                            DECLARATION OF MICHAEL J. SALTZ, ESQ.
             2
                           I, Michael J. Saltz, declare as fo llows:
             3
                     1. I am an attorney at law duly licensed to practice before all courts of the State of California, and
             4
                 if called upon to testify, I could and would competently do so of my own personal knowledge of the
             5
                 facts contained herein. I am a pmtner at the law firm of Jacobson, Russell, Saltz, Nassim & de la Torre,
             6
                 LLP, the attorneys for the named Defendant James A. Westbrook in this matter.
             7
                    2. On or about February 19, 2016, Plaintiff filed a Summons and Complaint with this Comt
             8
                 bearing Case Number BC610791 against James A. Westbrook ("Westbrook"). [See Summons and
             9
                 Complaint on file with this Court]. Thereafter, this Comt, on February 25, 2016, issued an Order to
            10
O. r--.          Show Cause as to Plaintiff's failure to file a proof of service. [See Order to Show Cause Hearing dated
:J ~        11
eli' g           February 25, 2016 on file with this Court].
~    () m   12
1-    - 0
                    3. The Court held a hearing on April 15, 2016 wherein Plaintiff's counsel represented that they
!!!~8l13
 Q)Q)<D
"C g> ~
o~~ -::; ~   needed more time to hire a private investigator to try and find Westbrook in order to serve him. As
.§ .3 (") 14
 ~ ~         such, this Comt continued the subject hearing to May 17,2016. [See April15 , 2016 Minute Order on
 cu 8
    mu.. 15
z Q) •
     "-           file with this Comt].
~ ~ g 16
(f)~ m
     " ~ tO            4. At said May 17, 2016 hearing, Plaintiff's counsel represented that they were still attempting to
~ w ~ 17
 en .CO
 ~ ~;;;           locate Westbrook and that they would be filing an application for service by publication. As such, this
0:: ~..:...: 18
 g" c:::> 1-Q)    Comt set an Order to Show Cause re Proof of Service and/or Application for Publication to take place
1l ~ 19
 gg               on July 18, 2016. [See May 17, 2016 Minute Order on file with this Court].
...,(Q~ 20
                       5. At said July 18, 2016 hearing, Plaintiff's counsel represented that Plaintiff was still
               21
                  investigating whether Westbrook was in Hollywood or Hawaii. As such, this Court continued said
            22
                 hearing to September 28,2016. [See July 18, 20 16 Minute Order on file with this Court].
            23
                     6. At the September 28, 20 16 hem·ing, Plaintiff's counsel represented that they were continuing
            24
                 to try and serve Westbrook. [See September 28, 20 16 Minute Order on file with this Comt]. As such,
            25
                 this Comt continued said hearing to October 28, 2016. Said October hearing was then continued to
            26
                 November 10, 2016 on the Comt's own motion. [See October 27, 2016 Minute Order on file with this
            27
                 Court].
            28
                 CaseNo.: BC610791
                 File No.: 3171-001                           1
                     DECLARATION OF MICHAEL J. SALTZ, ESQ. IN SUPPORT OF MOTION TO SET ASIDE DEFAULT AND
                                                    DEFAULT JUDGEMENT
                           Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 15 of 44




                    1      7. According to the proof of service filed with tlus Court on November 8, 2016, Plaintiff claims
                    2 to have had Westbrook personally served with only a summons and complaint - and no other
                    3 documents- on October 6, 2016 at 10:00 AM by a non-registered process server at the address of 6543
                    4 Franklin Avenue, Los Angeles CA 90028 ("Franklin address"). Attached hereto as Exhibit "1" is a
                    5 true and correct copy of the filed November 8, 2016 Proof of Service of Summons and Complaint.
                    6      8. The subject proof of service appears to be fabricated by Behrouz Sarbaziha - a person inside
                    7 Plaintiffs counsels ' office that admits to not being a process server - because: 1) Plaintiff was under
                    8 extreme pressure by tills Court to get sometlllng on file regarding serving Westbrook; 2) Westbrook
                    9 had severed all connection to the Franklin address two years prior and could not have possibly been
                   10 served at said location; and 3)Plaintiff did not use a registered process server or identify service of
c..,..._
:l8                11   other documents such as a Civil Case Cover Sheet or ADR packet or other documents that should have
 .a
(J)(l)

~       (§    m    12 accompanied the service of a summons and complaint.
I-        .
        (f)(!)
              0

.!!! ~ ~
 (J)Ql<D
                   13      9. On December 9, 2016, this Court directed Plaintiff to submit an entry of default against
'0 g' ~
~]
If)
              *
              x
                   14 Westbrook and set a Case Management Conference ("CMC") for February 3, 2017. [See 12-9-16
rJ g ~ 15 Minute Order on file with this Court]. Plaintiffs failed to comply with this Comt's order to enter default.
z       Ql    •


~~            g 16      As such, the Court set and Order to Show Cause reEntry of Default for March 3, 2017. [See 3-3-17
(/) tf ~
  " <U <D
~ ~ ~ 17                Minute Order on file with this Court].
1/)11)        ~
:lO.C')
0:: ~.:..;         18       10. On March 6, 2017, Plaintiff submitted a Request of for Entry of Default, notice of which
    "   ::J   Ql
gc:t-
il ~ 19 Plaintiff claims was sent to the Franldin address. [See Request for Entry of Default on file with this
8g
 ro~
-,                 20 Court]. The Request for Entry of Default was rejected by the comt due to an incomplete proof of
                   21   service. [See 3-6-19 Request for Entry ofDefault & Rejection Sheet on file with this Court].
                   22       11. Plaintiff filed a Proof of Service of a Statement of Damages with this Court on April 5, 2017.
                   23   Attached hereto as Exhibit "2" is a true and correct copy of the filed Proof of Service of a Statement
                   24 of Damages. According to said proof of service, Plaintiff claims Westbrook was personally served at
                   25   the Franklin address a Statement of damages by Behrouz Saraziha- a non-registered process server.
                   26       12. Plaintiff also re-submitted a Request for Entry of Default on AprilS, 2017, wlllch was rejected
                   27 as being untimely. [See 4-5-17 Request for Entry of Default and Notice of Rejection on file with this

                   28
                        CaseNo.: BC610791
                        File No.: 3171-001                           2
                            DECLARATION OF MICHAEL J. SALTZ, ESQ. IN SUPPORT OF MOTION TO SET ASIDE DEFAULT AND
                                                           DEFAULT JUDGEMENT
        Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 16 of 44




     Court]. Again, said Request for Entry of Default states that notice of same was mailed to the Franklin

 2 address. [Id.].
 3       13. On May 2, 2017, this Court held a hearing on the Order to Show Cause reEntry ofDefault. At
 4 said hearing, this Court ordered Plaintiff to file a new default packet by May 5, 2017 and continued
 5 the hearing to June 6, 2017. [See 5-2-17 Minute Order on file with this Court].
 6       14. Plaintiff submitted, albeit late, a Request for Entry of Default with this Comi on May 18, 2017,
 7 which was ultimately entered. Attached hereto as Exhibit "3" is a true and colTect copy of the May
 8 18, 2017 Request for Ent1:y of Default. Said Request again states that notice thereof was served on the

 9 Franklin address.
10      15 . Plaintiff failed to appear in Court on June 6, 2017. As such, this Court set an Order to Show
     Cause Re Entry of Default for August 4, 2017. [See 6-6-17 Minute Order on file with this comi]. The
     Court then continued said hearing to September 5, 2017 and ordered Plaintiff to file a proof of service
     of notice of the hearing on all parties of same. [See 7-24-17 Notice of Continuance on file with this
     Court]. No such proof of service of said ordered notice appears to have been filed with the Comt.

     What is more, it appears that Plaintiff failed to appear on September 5, 2017.
        16. On October 19, 2017, this Court issued an Order to Show Cause Re Dismissal for Plaintiffs
     Failure to Appear At Order to Show Cause Re Default Judgment. [See 10-19-17 Minute Order on file
     with this Comt]. The Court then set a new hearing date for January 5, 2018. [Id.].
        17. On January 5, 2018, this Comt continued the Order to Show Cause Re Default Judgment to
20 March 5, 2018 because Plaintiff was apparently out of the country. [See 1-5-18 Minute Order on file
21   with this Court].On March 5, 2018, this Court continued the Order to Show Cause Re Default Judgment
22 to April 19, 2018 because the Plaintiff was still purpmtedly out of the country. [See 3-5-18 Minute

23   Order on file with this Comi].
24       18. On April19, 2018, Plaintiff submitted a Request for Comi Judgment that states notice thereof
25 was previously mailed to the Franklin address. Attached hereto as Exhibit "4" is a true and correct
26 copy of the Request for Court Judgment. Additionally, Plaintiff submitted a Judgment. Attached hereto

27 as Exhibit "5" is a true and correct copy of the Judgment.

28
     CaseNo.: BC610791
     FileNo.: 3171-001                           3
        DECLARATION OF MICHAEL J. SALTZ, ESQ. IN SUPPORT OF MOTION TO SET ASIDE DEFAULT AND
                                       DEFAULT JUDGEMENT
        Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 17 of 44




        19. Thus, on April 26, 2018, this Court issued a Minute Order stating that Plaintiffs Judgment

 2 against Westbrook had been signed and filed on April 19, 2018. Attached hereto as Exhibit "6" is a

 3   true and correct copy of the April 26, 2018 Minute Order.
 4      20. The Court record reflects that no effort has been made to serve Westbrook with any of the

 5 judgment papers and there appears to have been no effort on Plaintiffs behalf to try and collect said

 6 judgment. Rather, it appears that Plaintiff is holding onto said judgment and lying in wait so as to allow

 7 enough time to pass for Westbrook to not be able to challenge the Judgment due to him never being

 8 served any papers or process associated with this case.

 9
     Dated: September 3, 2019
10


                                   Michael J. Saltz, Esq.




21

22

23

24

25

26

27

28
     Case No.: BC610791
     FileNo.: 3171-00 1                           4
         DECLARATION OF MICHAEL J. SALTZ, ESQ. IN SUPPORT OF MOTION TO SET ASIDE DEFAULT AND
                                        DEFAULT JUDGEMENT
         Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 18 of 44



                               DECLARATION OF JAMES A. WESTBROOK

 2 I, James A. Westbrook, declare as follows:
 3       1. I am over the age of eighteen and I am a party in the above-entitled action. I have personal

 4 knowledge of the facts set forth herein. If called as a witness, I could and would competently testify to

 5 the matters stated herein. I make this declaration in support of Defendant James A. Westbrook's Notice

 6 of Motion and Motion to Set Aside Default and Default Judgment.
 7       2. In or about July 2019, I learned for the first time of the existence of this case, William Havvkes

 8 v. James A. Westbrook, Case Number BC61 0791 , and that a Default Judgment had been entered against

 9 me on April19, 2018.

10       3. At no time prior to my discovery of the Request for Entry of Default against me, was I

     personally served with a Summons, Complaint, or Statement of Damages in this matter, and therefore

     lacked proper notice of the Plaintiffs claim against me.
         4. The service of the Summons and Complaint allegedly took place on October 6, 2016 at 6543

     Franklin Avenue, Los Angeles, Califomia, 90028. The Proof of Service of Summons and Complaint

     state that I was allegedly served personally. A true and conect copy of said Proof of Service is attached

     hereto as Exhibit "1".
         5. The Proof of Service of Summons identifies the server as a private individual named BelU'ouz

     Sarbaziha, who works in Plaintiffs Counsel's office. Beh:rouz Sarbaziha is not a registered process

     server.
         6. Although the Proof of Service of Summons claims that I was personally served, I was not served

21   with the Summons and Complaint in this matter for the reasons described herein.

22       7. The service of the Statement ofDamages allegedly took plac~ on April4, 2017 at 6543 Franklin

23   A venue, Los Angeles, Califomia, 90028. The Proof of Service of Statement of Damages claims that I

24   was served personally. A true and conect copy of said proof of service is attached hereto as Exhibit

25   "2,'.
26       8. The Proof of Service of the Statement of Damages identifies the server as a private individual

27   named Behrouz Sarbaziha from Plaintiffs Counsel's office.

28
     Case No.: BC610791
     FileNo. : 3171 -001                        1
         DECLARATION OF JAMES A. WESTBROOK. IN SUPPORT OF MOTION TO SET ASIDE DEFAULT AND
                                       DEFAULT JUDGEMENT
                            Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 19 of 44




                    1       9. Although the Proof of Service of Statement of Damages claims that I was personally served, I
                    2 was not served with the Statement of Damages in this matter for the reasons described herein.
                    3       10. I first learned I had been sued by Plaintiff in June 2019 when I read about it in an online blog.
                    4       11 . I was not evading service in this case, so my lack of actual notice of this case is not the result
                    5 of evasion of service. I simply had no connection to the 6543 Franklin Avenue, Los Angeles,
                    6 California, 90028 address in 2016. Rather, I had lived at 6543 Franklin Avenue, Los Angeles,
                    7 California 90068 fi:om June 2001 to September 2014, at which time I moved to 4440 Vantage Avenue,
                    8 Studio City, California 91604, where I lived until February 2016. In October 2016, I was living in
                    9 Sherman Oaks, where I currently still reside. At no time has anyone tried to serve me any papers
                   10 regarding this lawsuit ~t my Sherman Oaks address or my place of business, which is otherwise
0..1"-
:l_o~              11 publicly known.
 Q)ffi

 ~ (3         0)   12       12. At all relevant times, Plaintiff possessed my email address and telephone number. However,
1-        •   0

~       ! ~ 13
        U)ffi

                        at no time in 2016, or thereafter, has Plaintiff made any attempt to contact me to obtain an address at
 .... c '<t

~ ~ ~ 14 which I could be served or to otherwise inform me of the existence of this case.
en x
engro15
nlQ)U-      13. Due to the lack of notice, I was unaware of the need to secure legal counsel in order to represent
z       Q)    •


~- ~ g 16 my interests in defense of the Complaint brought by Plaintiff. Now that I know about this case, I wish
rJ)    1if 0!
     - ro co
=~~0   w ::J: 17 to defend this matter on the merits.
 en::sa..C'l
       ro     ~


0:: (:>.:._: 18      14. As soon as I leamed of the existence of this case, I immediately hired an attorney to look into
    -   ::J
gc:t-         Q)


il ~ 19 this matter. My attorney then ordered a copy of the entire couit file and went over it with me. We
gg
 Ill~
""')
                   20 discovered that every document Plaintiff claims to have served was allegedly sent to the 6543 Franldin
                   21   Avenue, Los Angeles CA 90068, an address I have had no connection with since 2014.
                   22       15. My personal interests have been adversely affected as a result of not being afforded the

                   23   opportunity to respond and defend myself against Plaintiff's Complaint in a timely manner.
                   24       16. But for the above facts, I would have filed an Answer and defended against this case.

                   25 Ill
                   26 Ill
                   27 Ill

                   28 Ill
                        Case No.: BC610791
                        FileNo.: 3171-001                          2
                            DECLARATION OF JAMES A. WESTBROOK. IN SUPPORT OF MOTION TO SET ASIDE DEFAULT AND
                                                          DEFAULT JUDGEMENT
          Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 20 of 44




 1 I declare under penalty of pe1jury under the law of the State of California that the foregoing is true

 2   and correct.

 3 Dated: August 22, 2019

 4

 5

 6

 7

 8

 9
10




21

22

23

24

25

26
27

28


     Case No.: BC710428
     File No.: 2.365.002
                                  DECLARATION OF JAMES A WESTBROOK
Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 21 of 44




                      Exhibit B
                             Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 22 of 44

Electronically FILED by Superior Court of California, County of Los Angeles on 12/21/2020 12:16 PM Sherri R. Carter, Executive Officer/Clerk of Court, by B. McClendon,Deputy Clerk

             1       GIBSON, DUNN & CRUTCHER LLP
                     DOUGLAS FUCHS, SBN 196371
             2         dfuchs@gibsondunn.com
                     MATT COE-ODESS, SBN 313082
             3         mcoe@gibsondunn.com
                     333 South Grand Avenue
             4       Los Angeles, CA 90071-3197
                     Telephone: 213.229.7000
             5       Facsimile: 213.229.7520
             6       Attorneys for Defendants Tatiana Westbrook, James
                     Westbrook, Halo Beauty Partners LLC, Halo Beauty,
             7       Inc., Tati Halo, Inc., and Tati Cosmetics Inc.
             8

             9
                                                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
           10
                                                                  FOR THE COUNTY OF LOS ANGELES
           11
                                                                                    WEST DISTRICT
           12
                     CLARK SWANSON, individually and                                               CASE NO. 20SMCV01573
           13        derivatively on behalf of Halo Beauty, Inc., a
                     California Corporation; and SWANSON                                           SPECIALLY APPEARING DEFENDANTS’
           14        GLOBAL ENTERPRISES INC, on its own                                            NOTICE OF MOTION AND MOTION TO
                     behalf and derivatively and on behalf of Halo                                 DISMISS OR STAY THE ACTION FOR
           15        Beauty Partners LLC, a Nevada Limited                                         FORUM NON CONVENIENS
                     Liability Company,
           16                                                                                      ASSIGNED FOR ALL PURPOSES TO:
                                           Plaintiffs,                                             THE HONORABLE CRAIG D. KARLAN,
           17                                                                                      DEPARTMENT N
                                v.
           18                                                                                      [Declaration of James Westbrook, Declaration of
                     HALO BEAUTY, INC., a California                                               Tatiana Westbrook, Declaration of Douglas
           19        Corporation, HALO BEAUTY, INC., a                                             Fuchs, and [Proposed] Order filed concurrently
                     Nevada Corporation; HALO BEAUTY                                               herewith]
           20        PARTNERS LLC, a Nevada LLC, TATIANA
                     WESTBROOK; JAMES WESTBROOK;                                                   Complaint Filed:                October 20, 2020
           21        TATI HALO, INC., a Washington                                                 Trial Date:                     None set
                     Corporation; TATI COSMETICS INC., a
           22        Washington Corporation; and DOES 1-20,                                        Hearing Date:                   TBD
                     inclusive,                                                                    Time:                           8:30 am
           23
                                           Defendants.
           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                       SPECIALLY APPEARING DEFENDANTS’ MOTION TO DISMISS OR STAY FOR FORUM NON CONVENIENS
                                                     CASE NO. 20SMCV01573
                      Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 23 of 44


            1         NOTICE OF MOTION TO DISMISS OR STAY FOR FORUM NON CONVENIENS
            2    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
            3           PLEASE TAKE NOTICE that on ___________, at 8:30 am in Department N of the above-
            4    entitled Court, located at 1725 Main Street., Santa Monica, California 90401, the Honorable Craig D.
            5    Karlan presiding, Specially Appearing Defendants Tatiana Westbrook, a Washington resident, James
            6    Westbrook, a Washington resident, Halo Beauty Partners LLC, a Nevada limited liability company,
            7    Halo Beauty, Inc., a Nevada corporation, Halo Beauty, Inc., a California corporation, Tati Halo, Inc.,
            8    a Washington corporation, and Tati Cosmetics Inc., a Washington corporation (collectively
            9    “Defendants”) will and hereby do, by special appearance, move the Court for an order, pursuant to
           10    Code of Civil Procedure sections 410.30 and 418.10, dismissing the action, or alternatively, staying
           11    the action, for forum non conveniens. Defendants expressly reserve their right to demur to Plaintiffs’
           12    Complaint at the appropriate time. (Cal. Code Civ. Proc., § 418.10, subds. (a)-(b).)
           13           Defendants’ Motion to Dismiss or Stay for Forum Non Conveniens (“Motion”) is based on
           14    this Notice of Motion and Motion; the incorporated Memorandum of Points and Authorities; the
           15    Declarations of James Westbrook and Tatiana Westbrook filed concurrently herewith; all other
           16    matters of which the Court may take judicial notice; all records and pleadings on file with the Court
           17    in this matter; and all further evidence and argument that may be presented in reply to any opposition
           18    to this Motion, or at or before the hearing on this Motion.
           19

           20    DATED: December 21, 2020
           21                                                  GIBSON, DUNN & CRUTCHER LLP
           22

           23                                                  By:
                                                                                 Douglas Fuchs
           24

           25                                                         Attorney for Defendants Tatiana Westbrook,
                                                                      James Westbrook, Halo Beauty Partners LLC
           26                                                         Halo Beauty, Inc; Tati Halo, Inc., and Tati
                                                                      Cosmetics Inc.
           27

           28

Gibson, Dunn &
                                                          2
Crutcher LLP      SPECIALLY APPEARING DEFENDANTS’ MOTION TO DISMISS OR STAY FOR FORUM NON CONVENIENS
                                                CASE NO. 20SMCV01573
                        Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 24 of 44


            1                                                         TABLE OF CONTENTS
            2                                                                                                                                               Page
            3    I. INTRODUCTION ............................................................................................................................. 6
            4    II. BACKGROUND .............................................................................................................................. 7
            5              A.         The Real Parties in Interest Do Not Reside in California. ............................................ 7
            6                         1.         Plaintiffs Are Nevada Residents. ...................................................................... 7
            7                         2.         Defendants Are Residents of Washington State. .............................................. 8
            8                         3.         Derivative Defendant Halo Beauty Is a Nevada Corporation. .......................... 8
            9              B.         Factual Background ...................................................................................................... 9
           10              C.         Plaintiff’s Complaint ................................................................................................... 10
           11    III. LEGAL STANDARD ................................................................................................................... 10
           12    IV. ARGUMENT ................................................................................................................................ 11
           13              A.         Nevada Is a Suitable Forum for Plaintiff’s Claims ..................................................... 11
           14              B.         Private and Public Interest Factors Favor Litigating in Nevada. ................................ 11
           15                         1.         Private Interest Factors Dictate That Litigation in Nevada Would Be
                                                 More Convenient, Expeditious, and Inexpensive. .......................................... 11
           16
                                      2.         Public Interest Factors Likewise Weigh Heavily in Favor of Dismissal. ....... 13
           17
                 V. CONCLUSION .............................................................................................................................. 14
           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                             3
Crutcher LLP
                   SPECIALLY APPEARING DEFENDANTS’ MOTION TO DISMISS OR STAY FOR FORUM NON CONVENIENS
                                                 CASE NO. 20SMCV01573
                         Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 25 of 44


            1                                                         TABLE OF AUTHORITIES
            2                                                                                                                                                Page(s)
            3    Cases
            4    Baltimore Football Club, Inc. v. Superior Court (1985)
                    171 Cal.App.3d 352 ........................................................................................................................14
            5
                 City of Santa Cruz v. Municipal Court (1989)
            6        49 Cal.3d 74 ......................................................................................................................................8
            7    Consipio Holding, BV v. Carlberg (2012)
                    128 Nev. 454 ...................................................................................................................................13
            8
                 Doe v. Am. Nat. Red Cross (9th Cir. 1997)
            9       112 F.3d 1048 .................................................................................................................................11
           10    Fox Factory, Inc. v. Superior Court (2017)
                    11 Cal.App.5th 197 .............................................................................................................10, 11, 12
           11
                 Great N. Ry. Co. v. Superior Court (1970)
           12       12 Cal.App.3d 105 ..........................................................................................................................14
           13    Hahn v. Diez-Barba (2011)
                    194 Cal.App.4th 1177 .....................................................................................................................11
           14
                 Nat. Football League v. Fireman’s Fund Ins. Co. (2013)
           15       216 Cal.App.4th 902 .......................................................................................................................12
           16    Rogers v. Guar. Tr. Co. of New York (1933)
                    288 U.S. 123....................................................................................................................................13
           17
                 Sonoro Invest S.A. v. Miller (D. Nev., Jan. 24, 2017)
           18       No. 215CV02286JADCWH, 2017 WL 359172 .............................................................................13
           19    Stangvik v. Shiley Inc. (1991)
                    54 Cal.3d 744 ..........................................................................................................10, 11, 12, 13, 14
           20
                 Trump v. Eighth Judicial Dist. Court of State of Nev. In & For County of Clark (1993)
           21       109 Nev. 687 ...................................................................................................................................13
           22    Weinstein v. Mortgage Capital Associates, Inc. (D. Nev., Jan. 11, 2011)
                    Nos. 2:10–CV–01551–PMP–PAL, 2:10–CV–1562–PMP–LRL, 2011 WL 90085........................11
           23
                 Statutes
           24
                 26 U.S.C. § 368 .......................................................................................................................................9
           25
                 Cal. Code Civ. Proc., § 446.....................................................................................................................8
           26
                 Cal. Corp. Code, § 2116 ........................................................................................................................13
           27
                 Cal. Corp. Code, § 17708.01, subd. (a) .................................................................................................13
           28

Gibson, Dunn &                                             4
Crutcher LLP
                   SPECIALLY APPEARING DEFENDANTS’ MOTION TO DISMISS OR STAY FOR FORUM NON CONVENIENS
                                                 CASE NO. 20SMCV01573
                        Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 26 of 44


            1    Code Civ. Proc., § 410.30, subd. (a) .....................................................................................................10
            2    NV Rev. Stat. § 11.190, subd. (1)(b) ....................................................................................................11
            3    NV Rev. Stat. § 11.190, subd. (2)(c).....................................................................................................11
            4    NV Rev. Stat. § 11.190, subd. (3)(c)-(d)...............................................................................................11
            5    NV Rev. Stat. § 86.543, subd. (1) .........................................................................................................13
            6    Other Authorities
            7    Nev. Eighth Judicial District Rules of Practice 1.33(b) ........................................................................13
            8    Nev. Leg. Comm’n’s Subcomm., Encouraging Corps. and Other Business Entities to
                    Organize and Conduct Business in Nevada, 71st Sess. (Nev. 2000),
            9       <https://www.leg.state.nv.us/Division/Research/Publications/InterimReports/2001/
                    Bulletin01-08.pdf> [as of Dec. 17, 2020] .................................................................................13, 14
           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                           5
Crutcher LLP       SPECIALLY APPEARING DEFENDANTS’ MOTION TO DISMISS OR STAY FOR FORUM NON CONVENIENS
                                                 CASE NO. 20SMCV01573
                       Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 27 of 44


            1                                           I.      INTRODUCTION
            2            Convenience, fairness, and common sense dictate that this case should be litigated in Nevada,
            3    not California. The plaintiffs in this case are both Nevada residents, and they seek to bring claims
            4    derivatively on behalf of two Nevada business entities against the directors and officers of those
            5    companies pursuant to Nevada corporate law. With the exception of a single, defunct corporation
            6    that has no assets and no interest in this suit, not a single one of the parties resides in California. As
            7    illustrated in the chart below, all the parties with any interest in this action are domiciled either in
            8    Nevada or Washington State.
            9

           10              Plaintiffs             Residence                         Defendants               Residence

           11     Clark Swanson               Nevada                        Tatiana Westbrook            Washington1
           12     Swanson Global
                                              Nevada                        James Westbrook              Washington
                  Enterprises, Inc.
           13
                                                                            Halo Beauty Partners, LLC2   Nevada
           14

           15                                                               Halo Beauty, Inc. (2019)3    Nevada

           16                                                               Halo Beauty, Inc. (2017)     California
           17
                                                                            Tati Cosmetics, Inc.         Washington
           18
                                                                            Tati Halo, Inc.              Washington
           19

           20

           21            Whereas all of the critical parties in this dispute are either residents of Nevada or Washington,

           22    the only party with any connection to California is Halo Beauty, Inc., a California corporation. But

           23

           24     1
                      Swanson’s Complaint falsely asserts that Tatiana Westbrook and James Westbrook (collectively
                      “the Westbrooks”) reside and are domiciled in California. As explained infra at p. 6, this is
           25         incorrect.
           26     2
                      Halo Beauty Partners LLC (“Halo Beauty Partners”) is the primary entity at issue in this
                      litigation. It owns and operates a nutraceutical manufacturing, marketing, and distribution
           27         business. Clark Swanson, James Westbrook, and Tatiana Westbrook each own 33%.
           28     3
                      Halo Beauty, Inc., a Nevada corporation (“Halo Beauty, Inc.”) owns and licenses certain
                      intellectual property. Halo Beauty, Inc. owns 1% stake interest in Halo Beauty Partners.
Gibson, Dunn &                                            6
Crutcher LLP
                  SPECIALLY APPEARING DEFENDANTS’ MOTION TO DISMISS OR STAY FOR FORUM NON CONVENIENS
                                                CASE NO. 20SMCV01573
                      Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 28 of 44


            1    that corporation is an empty shell company whose assets—including the legal claims that Plaintiffs
            2    purport to assert here—were transferred to Halo Beauty, Inc., a Nevada corporation, when Swanson
            3    and the Westbrooks moved the business to Nevada in mid-2019, and where it remains today. Thus,
            4    the only Halo Beauty entities currently with any assets and operations are Halo Beauty, Inc., a
            5    Nevada corporation, and Halo Beauty Partners LLC, a Nevada limited liability company.
            6           Nevada is not only a suitable forum for this dispute, it is also—by far—the most appropriate
            7    forum to litigate this dispute. First, Nevada is the most convenient location for most of the affected
            8    individuals, as the employees of Halo Beauty who will be called as witnesses—including Plaintiff
            9    Swanson—reside in Nevada. Second, any corporate records not in electronic form and not in the
           10    possession of the Westbrooks are located in Nevada. Third, there is a public interest and sense of
           11    fairness in having a Nevada court evaluate derivative claims governed by Nevada law brought by a
           12    Nevada citizen purportedly on behalf of Nevada companies. Fourth, common sense dictates that a
           13    Nevada court is best suited to analyze and apply the complexities of Nevada law governing fiduciary
           14    duties and corporate responsibilities at issue in this case. By contrast, California has no interest in
           15    adjudicating this dispute concerning the governance of Nevada business entities by Nevada and
           16    Washington citizens. For these reasons, Defendants respectfully request the Court dismiss or stay
           17    this action for forum non conveniens.
           18                                            II.    BACKGROUND
           19    A.     The Real Parties in Interest Do Not Reside in California.
           20           1.      Plaintiffs Are Nevada Residents.
           21           Swanson acknowledges that he has been a resident of Nevada since 2019. (Compl. ¶ 13.) His
           22    company, Swanson Global Enterprises, which is also named as a Plaintiff, is a Nevada corporation
           23    that is likewise domiciled in Nevada. (Compl. ¶ 12.)
           24

           25

           26

           27

           28

Gibson, Dunn &
                                                          7
Crutcher LLP      SPECIALLY APPEARING DEFENDANTS’ MOTION TO DISMISS OR STAY FOR FORUM NON CONVENIENS
                                                CASE NO. 20SMCV01573
                       Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 29 of 44


            1            2.      Defendants Are Residents of Washington State.
            2            Swanson’s Complaint alleges that the Westbrooks reside in California and therefore are
            3    domiciled in California. (Compl. ¶¶ 16, 19.) This is simply not true.4
            4            Tatiana Westbrook resides in the State of Washington. Her address is 650 Bellevue Way NE,
            5    Bellevue, WA, 98004. (T. Westbrook Decl. ¶ 2.) She has lived in Washington since December
            6    2018. (Id.) She grew up in Seattle, Washington. (Id.) Her mother, father, step-father, grandmother,
            7    sister, and her sister’s extended family all live in Washington. (Id.) Her businesses, including Tati,
            8    Inc., Defendant Tati Halo, Inc., and Defendant Tati Cosmetics, are all incorporated in Washington.
            9    (Id.) Her bank accounts are located in Washington. (Id.) She owns investment property in
           10    Washington. (Id.) She does not own or rent any property in California. (Id.)
           11            James Westbrook likewise resides in the State of Washington. (J. Westbrook Decl. ¶ 2.) His
           12    address is also 650 Bellevue Way NE, Bellevue, WA, 98004. (Id.) He has lived in Washington since
           13    December 2018. (Id.) He received his driver’s license from Washington on January 2, 2019. (Id.)
           14    His businesses, including Tati, Inc., Defendant Tati Halo, Inc., and Defendant Tati Cosmetics, are all
           15    incorporated in Washington. (Id.) His bank accounts are located in Washington. (Id.) He owns
           16    investment property in Washington. (Id.) He does not own or rent any property in California. (Id.)
           17            3.      Derivative Defendant Halo Beauty Is a Nevada Corporation.
           18            Plaintiffs purport to bring claims derivatively on behalf of Halo Beauty, Inc. and Halo Beauty
           19    Partners LLC, and they name both as nominal defendants. As Plaintiffs admit, Halo Beauty Partners
           20    LLC is a Nevada LLC. (Compl. ¶ 24.)
           21            With respect to the Halo Beauty corporation, Plaintiffs confusingly name both “Halo Beauty,
           22    Inc. a Nevada Corporation” and “Halo Beauty, Inc., a California Corporation” as nominal defendants.
           23    However, the Nevada corporation is the only relevant entity in this dispute. Although Halo Beauty
           24

           25

           26     4
                      Swanson filed a verified complaint, which constitutes an oath that each allegation therein is true
                      except as to matters specifically alleged therein on information and belief. (Cal. Code Civ. Proc.,
           27         § 446; see also City of Santa Cruz v. Municipal Court (1989) 49 Cal.3d 74, 88.) Revealingly, his
                      allegations that the Westbrooks resided in California were two of the rare instances in which
           28         Swanson affirmatively cautioned that the allegations were merely based on his “information and
                      belief.” (Compl. ¶¶ 16, 19.)
Gibson, Dunn &
                                                          8
Crutcher LLP      SPECIALLY APPEARING DEFENDANTS’ MOTION TO DISMISS OR STAY FOR FORUM NON CONVENIENS
                                                CASE NO. 20SMCV01573
                       Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 30 of 44


            1    was originally incorporated in California on or around August 15, 2017, it exists in name only and
            2    has no interest in this litigation.
            3            In late 2018, Swanson and the Westbrooks decided to move Halo Beauty from California to
            4    Nevada for tax purposes. (J. Westbrook Decl. ¶ 6.) On or around May 23, 2019, Halo Beauty,
            5    underwent an F reorganization under Internal Revenue Code Section 368(a)(1)(F). (Id.) The F
            6    reorganization caused the California corporation (the transferor corporation) to completely liquidate
            7    and transfer all assets and attributes—including any legal claims, like those Plaintiffs attempt to
            8    assert here—to the Nevada corporation (the resulting corporation). (26 U.S.C. § 368.) As a result,
            9    the California corporation with the name Halo Beauty, Inc. does not have any assets and has been
           10    considered a “disregarded entity” by the Internal Revenue Service since May 23, 2019. (J.
           11    Westbrook Decl. ¶ 6.) On the other hand, the Halo Beauty corporation that owns and licenses certain
           12    intellectual property to Halo Beauty Partners—and the only Halo Beauty corporation with a real
           13    interest in this matter—is a Nevada corporation governed by Nevada law. (Id.)
           14    B.      Factual Background
           15            In December 2016, Swanson and the Westbrooks decided to create a nutraceutical company
           16    eventually named Halo Beauty, Inc. (J. Westbrook Decl. ¶ 3.) Swanson was responsible for
           17    developing the nutritional supplement formulas and handling the company’s finances. (Id.) James
           18    Westbrook was expected to oversee Mr. Swanson’s development process. (Id.) Tatiana Westbrook,
           19    one of the top beauty influencers in the world, was responsible for packaging, branding, and
           20    marketing the product directly to consumers through her YouTube channel with millions of
           21    subscribers. (Id.)
           22            It was originally anticipated that Swanson would provide half of the necessary capital to build
           23    the business and oversee the day-to-day operations. (J. Westbrook Decl. ¶ 4.) As a result, the parties
           24    agreed that Swanson would receive 50% equity and the Westbrooks would each receive 25% equity
           25    in Halo Beauty, Inc. (Id.) But during the first seven months of 2017, Swanson was unreliable and
           26    unproductive. (Id.) Swanson’s repeated failures to perform his responsibilities, combined with
           27    Swanson’s own flailing financial situation, led to a restructuring of the organization. (Id.) On
           28    August 1, 2017, Swanson and the Westbrooks agreed that James Westbrook would become COO and

Gibson, Dunn &
                                                          9
Crutcher LLP      SPECIALLY APPEARING DEFENDANTS’ MOTION TO DISMISS OR STAY FOR FORUM NON CONVENIENS
                                                CASE NO. 20SMCV01573
                      Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 31 of 44


            1    take over the company’s business development and day-to-day operations, and that Tatiana
            2    Westbrook, whose YouTube stardom made her the most irreplaceable partner, would serve as
            3    President and CEO. (Id. ¶ 5.) They also agreed to be equal members with each individual holding
            4    33.33% equity in Halo Beauty, Inc. (Id.) In consideration for restructuring the equity, Swanson was
            5    relieved of his responsibilities of running the day-to-day operations and partially relieved of his
            6    upcoming capital obligations, which saved him over $100,000 in cash. (Id.)
            7    C.      Plaintiff’s Complaint
            8            Swanson’s Complaint includes 15 causes of action with a confusing array of overlapping
            9    claims, but the crux of Swanson’s lawsuit is that the Westbrooks orally promised to make Halo
           10    Beauty, “Ms. Westbrook’s exclusive channel for all-things beauty.” (Compl. ¶ 40.) As a result,
           11    Swanson alleges the Westbrooks breached their fiduciary duties to Halo Beauty by taking corporate
           12    opportunities to develop and sell color makeup and fragrance products and pursuing those
           13    opportunities separately from Halo Beauty. (Id. ¶ 81.) Swanson also alleges the Westbrooks
           14    negligently delayed or impeded Halo Beauty’s development and marketing of its core nutraceutical
           15    products, thereby harming Halo Beauty. (Id. ¶ 95.) The Westbrooks vigorously deny these
           16    allegations in their entirety.
           17                                         III.    LEGAL STANDARD
           18            The forum non conveniens doctrine is codified in Code of Civil Procedure section 410.30,
           19    subdivision (a), which states that when “in the interest of substantial justice an action should be heard
           20    in a forum outside this state, the court shall stay or dismiss the action in whole or in part on any
           21    conditions that may be just.” (Code Civ. Proc. § 410.30, subd. (a).) “The doctrine of forum non
           22    conveniens is rooted in equity. It allows a court to decline to exercise its jurisdiction over a case
           23    when it determines that the case ‘may be more appropriately and justly tried elsewhere.’” (Fox
           24    Factory, Inc. v. Superior Court (2017) 11 Cal.App.5th 197, 203, quoting Stangvik v. Shiley Inc.
           25    (1991) 54 Cal.3d 744, 751.) As the moving party, defendants bear the burden of proof on the issue of
           26    entitlement to dismissal. (Stangvik, supra, 54 Cal.3d at p. 751.)
           27            Courts apply a two-step analysis to determine whether to grant a motion based on forum non
           28    conveniens. First, “a court must . . . determine whether the alternate forum is a ‘suitable’ place for

Gibson, Dunn &
                                                          10
Crutcher LLP      SPECIALLY APPEARING DEFENDANTS’ MOTION TO DISMISS OR STAY FOR FORUM NON CONVENIENS
                                                CASE NO. 20SMCV01573
                      Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 32 of 44


            1    trial.” (Stangvik, supra, 54 Cal.3d at p. 751.) Second, if the alternative forum is “suitable,”
            2    California courts then “consider the private interests of the litigants and the interests of the public in
            3    retaining the action for trial in California.” (Id.) The “public and private interests are to be ‘applied
            4    flexibly, without giving undue emphasis to any one element.’” (Fox Factory, supra, 11 Cal.App.5th
            5    at p. 204, quoting Stangvik, supra, 54 Cal.3d at p. 753.) If the interests weigh in favor of the alternate
            6    forum, the court has discretion to dismiss the action. (Stangvik, supra, 54 Cal.3d at p. 751.)
            7                                              IV.     ARGUMENT
            8    A.     Nevada Is a Suitable Forum for Plaintiff’s Claims
            9           There can be no serious dispute that Nevada is a suitable forum for this action. A forum is
           10    “suitable” if (1) “the defendant can be subjected to the jurisdiction of the courts in the alternative
           11    forum” and (2) “the statute of limitations poses no bar.” (Hahn v. Diez-Barba (2011) 194
           12    Cal.App.4th 1177, 1190.) Both requirements are clearly met here. First, jurisdiction is proper
           13    because Halo Beauty Partners LLC and Halo Beauty, Inc. are both formed and incorporated,
           14    respectively, in Nevada, and the Westbrooks “purposefully avail[ed] [themselves] of the privilege of
           15    conducting activities” in Nevada in connection with these Nevada entities. (Doe v. Am. Nat. Red
           16    Cross (9th Cir. 1997) 112 F.3d 1048, 1051.) Moreover, Defendants do not contest that jurisdiction is
           17    proper in Nevada, and they are willing to make themselves available in Nevada for depositions and
           18    trial. Second, the applicable statute of limitations presents no bar to Plaintiffs’ claims in Nevada.
           19    (NV Rev. Stat. § 11.190, subds. (1)(b); (2)(c); (3)(c)-(d); Weinstein v. Mortgage Capital Associates,
           20    Inc. (D. Nev., Jan. 11, 2011, Nos. 2:10–CV–01551–PMP–PAL, 2:10–CV–1562–PMP–LRL) 2011
           21    WL 90085.)
           22    B.     Private and Public Interest Factors Favor Litigating in Nevada.
           23           1.      Private Interest Factors Dictate That Litigation in Nevada Would Be More
           24                   Convenient, Expeditious, and Inexpensive.
           25           The private interest factors all point to Nevada as the most convenient forum. “The private
           26    interest factors” for consideration “are those that make trial and the enforceability of the ensuing
           27    judgment expeditious and relatively inexpensive, such as the ease of access to sources of proof, the
           28

Gibson, Dunn &
                                                          11
Crutcher LLP      SPECIALLY APPEARING DEFENDANTS’ MOTION TO DISMISS OR STAY FOR FORUM NON CONVENIENS
                                                CASE NO. 20SMCV01573
                      Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 33 of 44


            1    cost of obtaining attendance of witnesses, and the availability of compulsory process for attendance
            2    of unwilling witnesses.” (Stangvik, supra, 54 Cal.3d at p. 751.)
            3           Nevada is the most convenient forum for all parties. Swanson cannot seriously argue
            4    California is more convenient for him when he resides in Nevada. And, because Swanson resides in
            5    another state, his choice of California as a forum is given less deference than that given to a
            6    California resident. (See Stangvik, supra, 54 Cal.3d at p. 754 [noting that the policy reasons behind
            7    deferring to a plaintiff’s choice of forum apply only to “residents of the forum state”]; Fox Factory,
            8    supra, 11 Cal.App.5th at p. 205 [declaring that “forum choice of a foreign plaintiff is not entitled to a
            9    presumption of convenience”]; Nat. Football League v. Fireman’s Fund Ins. Co. (2013) 216
           10    Cal.App.4th 902, 929 [providing only “due deference,” not a strong presumption, to a non-resident,
           11    U.S. citizen’s choice of California.])
           12           Nevada also is more convenient for Defendants. Halo Beauty is headquartered in Nevada,
           13    and that is where most of its employees reside. Excluding Swanson and the Westbrooks, Halo
           14    Beauty has two full-time employees, both of whom reside in Nevada and will be called to testify: (1)
           15    Halo Beauty’s Director of Social Media, Meagan Carter, who has knowledge regarding Swanson’s
           16    claim that the Westbrooks failed to market certain products, and (2) Halo Beauty’s Director of
           17    Customer Support, Kate Barnette, who has knowledge regarding Swanson’s failure to perform his job
           18    duties. (J. Westbrook Decl. ¶ 8.) Nevada is clearly more convenient for Halo Beauty and these
           19    employee witnesses. Additionally, the Westbrooks serve as directors, officers, and/or employees of
           20    the Nevada entities at issue in this action, and thus Nevada is a more convenient forum than
           21    California for them as well.
           22           Finally, there is no potential evidence that could somehow be more easily accessed in
           23    California than in Nevada. In addition to the core Nevada-based witnesses just mentioned, most of
           24    the other potential witnesses reside outside of California. (Id.) The relevant documents largely are
           25    maintained electronically, so they are equally available in either forum; to the extent any relevant
           26    hard copy documents exist, they are located in Nevada or Washington, not California. (Id.) The
           27    private factors favor a Nevada forum.
           28

Gibson, Dunn &
                                                          12
Crutcher LLP      SPECIALLY APPEARING DEFENDANTS’ MOTION TO DISMISS OR STAY FOR FORUM NON CONVENIENS
                                                CASE NO. 20SMCV01573
                      Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 34 of 44


            1           2.      Public Interest Factors Likewise Weigh Heavily in Favor of Dismissal.
            2           The public interest factors implicated here—which “include avoidance of overburdening local
            3    courts with congested calendars, protecting the interests of potential jurors so that they are not called
            4    upon to decide cases in which the local community has little concern, and weighing the competing
            5    interests of California and the alternate jurisdiction in the litigation”—also weigh strongly in favor of
            6    dismissal on forum non conveniens grounds. (Stangvik, supra, 54 Cal.3d at p. 751.)
            7           Nevada has a compelling interest in adjudicating this suit because it involves Nevada-law
            8    claims brought on behalf of Nevada entities. The majority of Plaintiffs’ claims are derivative claims
            9    by Nevada entities against their directors and officers. Under the internal affairs doctrine, which both
           10    California and Nevada have adopted, these derivative claims are governed by the law of the state of
           11    incorporation—i.e., Nevada. (See Cal. Corp. Code, § 2116; Cal. Corp. Code § 17708.01, subd. (a);
           12    NV Rev. Stat. § 86.543, subd. (1).) Nevada has a strong interest in having its own courts apply its
           13    own laws to this dispute between and among Nevada plaintiffs, Nevada business entities, and the
           14    directors and officers of those entities. Rogers v. Guar. Tr. Co. of New York (1933) 288 U.S. 123,
           15    130 [“It has long been settled doctrine that a court—state or federal—sitting in one State will as a
           16    general rule decline to interfere with or control by injunction or otherwise the management of the
           17    internal affairs of a corporation organized under the laws of another state but will leave controversies
           18    as to such matters to the courts of the state of the domicile.”]; (see also Consipio Holding, BV v.
           19    Carlberg (2012) 128 Nev. 454, 459; Trump v. Eighth Judicial Dist. Court of State of Nev. In & For
           20    County of Clark (1993) 109 Nev. 687, 703; Sonoro Invest S.A. v. Miller (D. Nev., Jan. 24, 2017, No.
           21    215CV02286JADCWH) 2017 WL 359172, at *4.)
           22           In fact, the State of Nevada created specialized Nevada business courts specifically to address
           23    these types of business-related lawsuits, including shareholder derivative actions like this one. (See
           24    Nev. Eighth Judicial District Rules of Practice 1.33(b).) The goals of Nevada’s business courts
           25    include, among other things, promoting business in the state by improving the justice system, offering
           26    speedier and cost-effective resolutions, and providing business entities with legal predictability.
           27    (Nev. Leg. Comm’n’s Subcomm., Encouraging Corps. and Other Business Entities to Organize and
           28    Conduct Business in Nevada, 71st Sess., at 2-5 (Nev. 2000),

Gibson, Dunn &
                                                          13
Crutcher LLP      SPECIALLY APPEARING DEFENDANTS’ MOTION TO DISMISS OR STAY FOR FORUM NON CONVENIENS
                                                CASE NO. 20SMCV01573
                      Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 35 of 44


            1    <https://www.leg.state.nv.us/Division/Research/Publications/InterimReports/2001/Bulletin01-
            2    08.pdf> [as of Dec. 17, 2020].) Judges with specific business expertise are appointed for two-year
            3    terms to Nevada’s business court docket. (Id.) These judges are most qualified to analyze and apply
            4    Nevada laws regarding fiduciary duties and corporate opportunities and effectuate the goals of
            5    Nevada’s business courts.
            6            California, on the other hand, does not have an interest in adjudicating claims of non-residents
            7    under foreign state laws against non-California defendants. (Baltimore Football Club, Inc. v.
            8    Superior Court (1985) 171 Cal.App.3d 352, 364–65 [holding that it would be an abuse of discretion
            9    not to dismiss an action under the doctrine of forum non conveniens when the litigation involved
           10    “disputes between non-California claimants against out-of-state defendants”].) The fact that
           11    Plaintiffs nominally included a California corporation without any interest in the outcome of the
           12    lawsuit does not somehow make California the proper forum. Great N. Ry. Co. v. Superior Court
           13    (1970) 12 Cal.App.3d 105, 111, 115 [holding that the trial court abused its discretion by failing to
           14    apply the doctrine of forum non conveniens because, even though the administratrix of the estate was
           15    a party to the dispute, she was “merely the nominal plaintiff” and that “justice and fairness require
           16    that the action be tried . . . where the real part[ies] in interest and the witnesses reside”].) There is no
           17    justification to burden California residents and taxpayers to bear the public cost of adjudicating this
           18    matter “in which the local community has little concern.” (Stangvik, supra, 54 Cal.3d at p. 751.)
           19                                             V.      CONCLUSION
           20            Nevada is the proper forum for this dispute. The Plaintiffs are Nevada residents, and the
           21    companies on whose behalf they seek to bring claims are organized in Nevada and governed by
           22    Nevada law. There is no legitimate connection between this matter and the State of California.
           23    Plaintiffs’ attempt to bring this suit in California is inconvenient for the affected individuals and
           24    inconsistent with the public’s interest. For the reasons set forth herein, this Court should dismiss or
           25    stay this action for forum non conveniens.
           26

           27

           28

Gibson, Dunn &
                                                          14
Crutcher LLP      SPECIALLY APPEARING DEFENDANTS’ MOTION TO DISMISS OR STAY FOR FORUM NON CONVENIENS
                                                CASE NO. 20SMCV01573
                     Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 36 of 44


            1    DATED: December 21, 2020
            2                                         GIBSON, DUNN & CRUTCHER LLP
            3

            4                                         By:
                                                                      Douglas Fuchs
            5

            6                                               Attorney for Defendants Tatiana Westbrook,
                                                            James Westbrook, Halo Beauty Partners LLC,
            7                                               Halo Beauty, Inc., Tati Halo, Inc., and Tati
                                                            Cosmetics Inc.
            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                          15
Crutcher LLP      SPECIALLY APPEARING DEFENDANTS’ MOTION TO DISMISS OR STAY FOR FORUM NON CONVENIENS
                                                CASE NO. 20SMCV01573
Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 37 of 44




                      Exhibit C
                               Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 38 of 44

Electronically FILED by Superior Court of California, County of Los Angeles on 12/21/2020 12:16 PM Sherri R. Carter, Executive Officer/Clerk of Court, by B. McClendon,Deputy Clerk

               1      GIBSON, DUNN & CRUTCHER LLP
                      DOUGLAS FUCHS, SBN 196371
               2        dfuchs@gibsondunn.com
                      MATT COE-ODESS, SBN 313082
               3        mcoe@gibsondunn.com
                      333 South Grand Avenue
               4      Los Angeles, CA 90071-3197
                      Telephone: 213.229.7000
               5      Facsimile: 213.229.7520
               6      Attorneys for Defendants Tatiana Westbrook, James
                      Westbrook, Halo Beauty Partners LLC, Halo Beauty,
               7      Inc., Tati Halo, Inc., and Tati Cosmetics Inc.
               8

               9
                                                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
             10
                                                                    FOR THE COUNTY OF LOS ANGELES
             11
                                                                                      WEST DISTRICT
             12
                      CLARK SWANSON, individually and                                                CASE NO. 20SMCV01573
             13       derivatively on behalf of Halo Beauty, Inc., a
                      California Corporation; and SWANSON                                            DECLARATION OF JAMES WESTBROOK
             14       GLOBAL ENTERPRISES INC, on its own                                             IN SUPPORT OF DEFENDANTS’ NOTICE
                      behalf and derivatively and on behalf of Halo                                  OF MOTION AND MOTION TO DISMISS
             15       Beauty Partners LLC, a Nevada Limited                                          OR STAY THE ACTION FOR FORUM NON
                      Liability Company,                                                             CONVENIENS
             16
                                             Plaintiffs,                                             ASSIGNED FOR ALL PURPOSES TO:
             17                                                                                      THE HONORABLE CRAIG D. KARLAN,
                                  v.                                                                 DEPARTMENT N
             18
                      HALO BEAUTY, INC., a California
             19       Corporation, HALO BEAUTY, INC., a                                              [Notice of Motion and Motion, Memorandum of
                      Nevada Corporation; HALO BEAUTY                                                Points and Authorities, Declaration of Tatiana
             20       PARTNERS LLC, a Nevada LLC, TATIANA                                            Westbrook, Declaration of Douglas Fuchs, and
                      WESTBROOK; JAMES WESTBROOK;                                                    [Proposed] Order filed concurrently herewith]
             21       TATI HALO, INC., a Washington
                      Corporation; TATI COSMETICS INC., a                                            Complaint Filed:                October 20, 2020
             22       Washington Corporation; and DOES 1-20,                                         Trial Date:                     None set
                      inclusive,
             23                                                                                      Hearing Date:                   TBD
                                             Defendants.                                             Time:                           8:30 am
             24

             25

             26

             27

             28

  Gibson, Dunn &         DECLARATION OF JAMES WESTBROOK IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS OR STAY
  Crutcher LLP
                                                    FOR FORUM NON CONVENIENS
                                                       CASE NO. 20SMCV01573
                      Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 39 of 44


            1                               DECLARATION OF JAMES WESTBROOK

            2           I, James Westbrook, declare as follows:
            3           1.      Unless otherwise stated, I have personal knowledge of the matters stated below, and if

            4    called upon to do so, I could and would competently testify as to those facts.
            5           2.      I made the decision to become a resident of the State of Washington in December
            6    2018 and signed a long-term lease for my condominium. My address is 650 Bellevue Way NE,
            7    #4004, Bellevue, WA, 98004. I received a driver’s license from Washington on January 2, 2019. My
            8    personal bank accounts are all located in Washington. I own investment property in Washington.
            9    My businesses and their banking accounts, including Tati, Inc., Tati Halo, Inc., and Tati Cosmetics,
          10     are all incorporated in Washington. I do not own or rent any property in California.
          11            3.      In December 2016, Clark Swanson, Tatiana Westbrook, and I decided to create a
          12     nutraceutical company. The company was eventually called Halo Beauty. Mr. Swanson was initially
          13     responsible for, among other things, developing the nutritional supplement formulas and handling the
          14     company’s finances. I was tasked with overseeing Mr. Swanson’s development process. Mrs.
          15     Westbrook, one of the top beauty influencers in the world, was responsible for branding and
          16     marketing the product directly to consumers through her YouTube channel with millions of

          17     subscribers.
          18            4.      It was originally anticipated that Mr. Swanson would provide half of the necessary
          19     capital to build the business and oversee the day-to-day operations. As a result of his anticipated
          20     capital contribution and the anticipated amount of work he was supposed to do, the parties agreed that
          21     Mr. Swanson would receive 50% equity and Mrs. Westbrook and I would each receive 25% equity in
          22     Halo Beauty Inc. But during the first seven months of 2017, Mr. Swanson was unreliable and
          23     unproductive. Mr. Swanson’s repeated failures to perform his responsibilities, combined with Mr.
          24     Swanson’s own flailing financial situation, led to a restructuring of the organization.
          25            5.      On August 1, 2017, Mr. Swanson and Mrs. Westbrook agreed that I would become the
          26     Chief Operating Officer and take over the company’s business development and day-to-day
          27     operations, and that Mrs. Westbrook, whose YouTube stardom made her the most irreplaceable

          28
                                                          2
Gibson, Dunn &
                  DECLARATION OF JAMES WESTBROOK IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS OR STAY
Crutcher LLP                                 FOR FORUM NON CONVENIENS
                                                CASE NO. 20SMCV01573
                      Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 40 of 44


            1    partner, would serve as President and Chief Executive Officer. The parties also agreed to be equal

            2    members such that each of us held 33.33% equity in Halo Beauty Inc. In consideration for
            3    restructuring the equity, Mr. Swanson was relieved of his responsibilities of running the day-to-day

            4    operations and partially relieved of his upcoming capital obligations, which saved him over $100,000
            5    in cash.
            6           6.      Halo Beauty, Inc. was originally incorporated in California. In late 2018, Mr.
            7    Swanson, Mrs. Westbrook, and I decided to move Halo Beauty from California to Nevada for tax
            8    purposes. On or around May 23, 2019, Halo Beauty underwent an F reorganization, which caused
            9    the California corporation to completely liquidate and transfer all assets and attributes to a Nevada
          10     corporation. Mr. Swanson, who served as the corporate secretary, was responsible for effectuating
          11     the reorganization. Since May 23, 2019, the California corporation with the name Halo Beauty, Inc.
          12     does not have any assets. By contrast, the Nevada corporation with the name Halo Beauty, Inc.,
          13     owns and licenses certain intellectual property and owns a 1% share of Halo Beauty Partners, LLC,
          14     which operates the nutraceutical manufacturing, marketing, and distribution business.
          15            7.      Halo Beauty Partners, LLC is a Nevada limited liability company based and operated
          16     in Nevada. Swanson Global, Inc., a Nevada corporation owned by Clark Swanson, owns 33% of

          17     Halo Beauty Partners, LLC. Tati Halo, Inc., a Washington corporation jointly owned by Mrs.
          18     Westbrook and me, owns 66% of Halo Beauty Partners, LLC. As mentioned in the paragraph above,
          19     Halo Beauty, Inc. owns the remaining 1% of Halo Beauty Partners, LLC.
          20            8.      Nevada is a more convenient location for litigating this case than California for me
          21     personally and for the employees of Halo Beauty. Halo Beauty has two full-time employees, both of
          22     whom reside in Nevada and have relevant knowledge regarding Mr. Swanson’s claims. Most of the
          23     other potential witnesses, such as manufacturers and other business partners, reside outside of
          24     California. I am not aware of any relevant hard copy documents that exist in California; the relevant
          25     documents largely are maintained electronically or are located in Nevada or Washington.
          26
          27

          28
                                                          3
Gibson, Dunn &
                  DECLARATION OF JAMES WESTBROOK IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS OR STAY
Crutcher LLP                                 FOR FORUM NON CONVENIENS
                                                CASE NO. 20SMCV01573
                      Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 41 of 44


            1

            2
                         I declare under penalty of perjury under the laws of the State of California that the foregoing
            3
                 is true and correct.
            4

            5            Executed on this 15th day of December, 2020 in Bellevue, Washington.
            6
                                                               By:
            7
                                                                                 James Westbrook
            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                          4
Gibson, Dunn &
                  DECLARATION OF JAMES WESTBROOK IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS OR STAY
Crutcher LLP                                 FOR FORUM NON CONVENIENS
                                                CASE NO. 20SMCV01573
Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 42 of 44




                      Exhibit D
                                                Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 43 of 44




              1   GIBSON, DUNN & CRUTCHER LLP
                  DOUGLAS FUCHS, SBN 196371
              2     dfuchs@gibsondunn.co1n
                  MATT COE-ODESS, SBN 313082
              3     mcoe@gibsondunn.com
                  333 South Grand Avenue
              4   Los Angeles, CA 90071-3197
                  Telephone: 213.229.7000
              5   Facsimile: 213.229.7520

              6   Attorneys for Defe11dants Tatiana Westbrook, James
                  Westbrook, Halo Beauty Partners LLC, Halo Beauty,
              7   Inc., Tati Halo, Inc., and Tati Cosmetics Inc.
              8
              9
                                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
          10
                                               FOR THE COUNTY OF LOS ANGELES
          II
                                                                     WEST DISTRICT
          12
                  CLARK SWANSON, individually and                                        CASE NO. 20SMCVO 1573
          13      derivatively on behalf of Halo Beauty, Inc., a
                  California Corporation; and SWANSON                                    DECLARATION OF TATIANA
          14      GLOBAL ENTERPRISES INC, on its own                                     WESTBROOK IN SUPPORT OF
                  behalf and derivatively and on behalf of Halo                          DEFENDANTS' NO'fICE OF MOTION AND
          15      Beauty Partners LLC, a Nevada Limited                                  MOTION TO DISIVIISS OR STAY THE
                  Liability Company,                                                     ACTION FOR FORUM NON CONVENIENS
          16
                                 Plaintiffs,                                             ASSIGNED FOR ALL PURPOSES TO:
          17                                                                             THE HONORABLE CRAIG D. KARLAN,
                         V.                                                              DEPARTMENTN
          18
                  HALO BEAUTY, INC., a California
          19      Corporation, HALO BEAUTY, INC., a                                      [Notice of Motion and Motion, MemorandzJm of
                  Nevada Corporation; HALO BEAUTY                                        Points and Authorities, Declaration ofJames
          20      PARTNERS LLC, a Nevada LLC, TATIANA                                    Westbrook, Declaration ofDouglas Fuchs, and
                  WESTBROOK; JAMES WESTBROOK;                                            [Proposed) Order filed concurrently herewith)
          21      TATI HALO, INC., a Washington
                  Corporation; TATI COSMETICS INC., a                                    Complaint Filed:         October 20, 2020
          22      Washington Corporation; and DOES 1-20,                                 Trial Date:              None set
                  inclusive,
          23                                                                             Hearing Date:            None set
                                 Defendants.
          24

          25

          26

          27

          28

Gibson.Dunn&      DECLARATION OF TATIANA WESTBROOK IN SUPPORT OF DEFENDANTS' MOTION TO DISMISS OR STAY
CrutcherlLP                                    FOR FORUNf NON CONVE1VJENS
                                                  CASE NO. 20SMCV01573
                                                  Case 2:20-cv-01606-BJR Document 35 Filed 01/06/21 Page 44 of 44




              1                             DECLARATION OF TATIANA WESTBROOK

              2           I, Tatiana Westbrook, declare as follows:

              3            1.      Unless otherwise stated, I have personal knowledge of the matters stated below, and if

              4    called upon to do so, I could and would competently testify as to those facts.

              5           2.       I made the decision to become a resident of the State of Washington in December

              6    2018 and signed a long-term lease for my condominium. My address is 650 Bellevue Way NE,
              7    #4004, Bellevue, WA, 98004. I grew up in Seattle, Washington. My mother, father, step-father,
              8    grandmother, sister, and sister's extended family all live in Washington. My personal bank accounts
              9    are located in Washington. I own investment property in Washington. My businesses and their
              10   banking accounts, including Tati, Inc., Tati Halo, Inc., and Tati Cosmetics, are all incorporated in

              11   \Vashington. I do not own or rent any property in California.

              12

              13
                           I declare under penalty of perjury under the laws of the State of California that the foregoing
              14
                   is true and correct.
              15
              16           Executed on this 16th day of December, 2020 in Bellevue, Washington.

              17
              18
              19                                                               By:
                                                                                                                    estbrook
           20
           21
           22
           23

           24
           25
           26
           27
           28
                                                            2
                   DECLARATION OF TATIANA WESTBROOK IN SUPPORT OF DEFENDANTS' MOTION TO DISMISS OR STAY
Gibson, Dunn &
Cn1lcherLLP                                     FOR FORUM NON CONVENIENS
                                                  CASE NO. 20SMCV01573
